Titus, Ch. J.
—I concur with my associate in the conclusion reached by him, that the judgment in this case must be reversed. Ho complaint is made by the learned counsel for the defendants that the case was not fairly submitted to the jury by the court. A careful reading of the charge satisfies me that the claims of the parties were clearly and correctly stated to the jury, and the law correctly laid down. In fact, no complaint is made of the charge either as to the statement of fact or law, but in the statement to the jury, in response to the request of the defendants’ counsel to charge, I think error was committed. Although the court had previously told the jury that no actual malice was claimed by the plaintiff or was shown by the evidence, yet the statement, when the case was finally submitted to the jury, that “you may find actual malice if you find they failed to make an investigation as to the truthfulness of the charge,” which is conceded tobe erroneous, may have led to some confusion in the minds of the jury as to what the law was, and influenced their verdict in the amount of damages given. I think, therefore, a new trial should be ordered, with costs to abide the event.
Judgment and order reversed and new trial granted, with costs to abide event.